344 S.W.2d 876 (1961)
Billy Russell JACKSON, Appellant,
v.
STATE of Texas, Appellee.
No. 33153.
Court of Criminal Appeals of Texas.
March 22, 1961.
*877 No attorney for appellant of record on appeal.
Henry Wade, Crim. Dist. Atty., James Miller, Phil Burleson, Asst. Dist. Atty., Dallas, and Leon B. Douglas, State's Atty., Austin, for the State.
BELCHER, Commissioner.
The conviction is for driving while intoxicated; the punishment, 3 days in jail and a $50 fine.
The statements of facts, not approved by the trial judge, cannot be considered because they were not filed within 90 days after notice of appeal as required by Art. 759a, Vernon's Ann.C.C.P.
There are no formal bills of exception and the proceedings appearing regular, the judgment is affirmed.
Opinion approved by the court.
WOODLEY, P. J., absent.